                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: 1/28/2020
                                             January 27, 2020

  Via ECF                                                                  MEMORANDUM ENDORSED
  Honorable Gregory H. Woods
  United States District Judge
  United States Courthouse
  500 Pearl Street, Courtroom 12C
  New York, New York 10007


                   RE:      Himelda Mendez v. DJT Fine International LLC
                            Docket: 1:19-cv-08470-GHW


  Dear Judge Woods,

         Plaintiff respectfully requests an adjournment of the initial conference in the above
  referenced matter currently scheduled for January 30, 2020.

         As of today, Defendant has failed to contact Plaintiff, appear, answer or otherwise move.
  Therefore, Plaintiff requests thirty (30) days to make additional attempts to contact Defendant. If
  Defendant does not appear, answer or otherwise move within thirty (30) days, Plaintiff will move
  for Default. This is the second request of its kind.

           We thank you and the Court for its time and consideration on this matter.




                                                                       Respectfully Submitted,

                                                                    The Marks Law Firm, P.C.




                                                              By:
                                                                         Bradly G. Marks
Application granted. The initial conference scheduled for January 30, 2020 is adjourned to March 9, 2020 at 3 p.m.
The deadline for the parties to participate in mediation is also extended. If Defendant appears, mediation should take
place no later than one week prior to the initial pretrial conference. The joint letter and proposed case management
plan described in the Court’s September 13, 2019 order, Dkt No. 5, is due no later than March 2, 2020.

The Clerk of Court is directed to terminate the motion pending at Dkt No. 10.

SO ORDERED.
                                                                    _____________________________________
Dated: January 28, 2020
                                                                          GREGORY H. WOODS
New York, New York
                                                                         United States District Judge
